Elias Samuels commenced an action against Carl Wollitz and Myron Graham in the Ma-honing Common Pleas, seeking to recover for property damage caused by a collision of Sam-
It seems that Samuels was driving his car uel’s car and that driven by Wollitz.
in a northerly direction on a certain street, and that Wollitz and Graham, two policemen were driving a car in the southerly direction at a great rate of speed, that Wollitz applied the brakes at an intersection causing his car to swerve and to damage Samuels’ car in the sum of $1000. Further damages of $300 were prayed for. A verdict was had against Wol-litz, Graham being dismsised from the case, in the sum of $800.
Samuels then brought suit against the U. S. Fidelity & Guaranty Co. to recover $500, for which amount said company acted as surety upon the official bond of Wollitz. Judgment in this instant case was in favor of the company, *31in the Common Pleas; but same was reversed in the Court of Appeals. The Company, in the Supreme Court, contends that the original judgment having been obtained against Wol-litz as an individual and npt as a police officer, his official bond cannot be held liable; and that by so obtaining judgment against Wollitz as an individual, Samuels waived any right he might have had against Wollitz’s surety.
Attorneys — Harrington, DeFord, Huxley & Smith for Company; H. H. Wickham for Sam-uels; all of Youngstown.
It is further contended that the condition of the bond is that Wollitz will “faithfully perform the duties of the office of policeman,” and that the bond was given by Wollitz to guarantee that he would not violate his oath and that he would discharge the new duties he was assuming as a police officer.